COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Dr. Michael Tyurin v. Citibank, NA a subsidiary of Citigroup, Inc.

Appellate case number:    01-17-00223-CV

Trial court case number: 1075493

Trial court:              County Civil Court at Law No. 3 of Harris County

       Appellant Dr. Michael Tyurin filed a motion to exceed the brief length and tendered his
brief. We deny the motion and strike Dr. Tyurin’s brief for the following reasons:
              A brief must not exceed 15,000 words if computer-generated, or 50 pages if not.
               TEX. R. APP. P. 9.4(i)(2)(B). Dr. Tyurin’s brief, including the appendix, is 161
               pages in length. The brief, which appears to be computer-generated, also fails to
               include the required Certificate of Compliance stating the number of words in the
               document. TEX. R. APP. P. 9.4(i)(3).
              The Statement of Facts contains citations to the Appendix rather than to the
               record. TEX. R. APP. P. 38.1(g) (statement of facts must be supported by record
               references).
              The Statement of Facts contains citations to authority and argument. See TEX. R.
               APP. P. 38.1(g) (must state the facts without argument).
              The Appendix should contain only those items listed in Rule 38.1(k) and only
               documents that are included in the record or the text of rules, regulations, statutes,
               or case law central to appellant’s argument. See TEX. R. APP. P. 38.1(k).
        Accordingly, Dr. Tyurin’s brief is struck and he is ordered to file a brief in compliance
with the Texas Rules of Appellate Procedure within 15 days of the date of this order. TEX. R.
APP. P. 9.4(k).
        It is so ORDERED.

Judge’s signature: _/s/ Michael Massengale
                    Acting individually  Acting for the Court

Date: May 23, 2017